Title: To Thomas Jefferson from George Fowler, with Jefferson’s Note, 21 October 1804
From: Fowler, George
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  City Washington Oct. 21st. 1804
               
               I about six weeks ago took the liberty to write you a letter and sent it by post. Having never recd. an answer I presume you have long since formed your intention and I would thank you to be so obliging as to return my letter by the bearer, 
               Your obt.
               
                  
                     Geo. Fowler
                  
               
               
                   [Note by TJ:]
                  the letter was returned to him.
               
            